ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 3/1/21 wherein claims 1-5 and 13 were canceled and claim 12 was amended.  In addition, the Examiner acknowledges receipt of the amendments filed 1/8/20 and 10/21/19.  Also, the replacement drawings filed 1/8/20 are acknowledged.
	Note(s):  Claims 6-12 and 14-26 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compositions (and uses thereof) comprising (a) a radiolabeled biodegradable peptide analog and a neutral endopeptidase (NEP) inhibitor; (b) a radiolabeled biodegradable peptide analog and an angiotensin converting enzyme (ACE) inhibitor; or (c) a radiolabeled biodegradable peptide analog in combination with both a NEP inhibitor and an ACE inhibitor.  The biodegradable peptide analog is selected from the group consisting of somatostatin, gastrin, CCK, neurotensin, bombesin, neuromedin C, GRP analog, melanocyte stimulating hormone, chemotactic peptide, and neuropeptide.

APPLICANT’S ELECTION
Applicant's election without traverse of Group II (pending claims 14-22, 24, and 26) filed 3/1/21 is acknowledged.  The restriction requirement is still deemed proper and is therefore made FINAL.
Note(s):  Applicant’s election of the species wherein the neutral endopeptidase inhibitor is phosphoramidon and the biodegradable peptide analog is In-DOTA-MG11 is acknowledges in the response filed 3/1/21.  Initially, Applicant’s elected species was searched (claims 14, 15, 17-22, 24, and 26 read on the elected species).  However, since no prior art was found which could be used to reject the elected species, the search was expanded to Burns et al (British Journal of Cancer, 1999, Vol. 79, No. 2, pages 214-220) in view of Higginbottom et al (US 2004/0110768).  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 6-12, 16, 23, and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

IMPROPER MARKUSH REJECTION
Claims 14, 15, 17-22, 24, and 26 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of possible compositions may be administered for in vivo or in vitro methods that include:  (a) a radiolabeled biodegradable peptide analog and a neutral endopeptidase (NEP) inhibitor; (b) a radiolabeled biodegradable peptide analog and an angiotensin converting enzyme (ACE) inhibitor; and (c) a radiolabeled biodegradable peptide analog in combination with both a NEP inhibitor and an ACE inhibitor.  The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use because the compositions includes distinct inhibitors (NEP, ACE, and combinations thereof).
In addition, the compositions used in the methods also involve distinct   biodegradable peptide analog.  The biodegradable peptide analogs may be selected from the group consisting of somatostatin, gastrin, CCK, neurotensin, bombesin, neuromedin C, GRP analog, melanocyte stimulating hormone, chemotactic peptide, and neuropeptide.  The Markush grouping is improper because the alternatives defined by the Markush group do not share a single structural similarity and are conjugated to a variety of radionuclides (e.g., 99mTc, 67Ga, 52Fe, 72As, 69Er, 203Pb, 62Cu, 166Ho, 18F, 123I, 90Y, 52mMn, 213Bi, and 77Br)
	The claims are directed to a method of treating or detecting cancer in vivo or in vitro by administering a composition used for in vivo or in vitro methods that include:  (a) a radiolabeled biodegradable peptide analog and a neutral endopeptidase (NEP) inhibitor; (b) a radiolabeled biodegradable peptide analog and an angiotensin converting enzyme (ACE) inhibitor; and (c) a radiolabeled biodegradable peptide analog in combination with both a NEP inhibitor and an ACE inhibitor.  As previously stated, the compositions do not contain a common core but comprise wide variety of amino acid residues optionally containing various possible heteroatoms and carbon atom combination (linear/branched groups as well as substituted and unsubstituted moieties) that may be linked in various orientations.  Thus, there is no common core consistent with the peptide analogs and inhibitors since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used in a tumor treatment and detection, the genus of biodegradable peptide analogs, radionuclides, and inhibitors do not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one dye to the other is a carbon-carbon bond and that one has multiple amino acid residues.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of inhibitors do not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 17-22, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14, 15, 17-22, 24, and 26:  Independent claim 14 is ambiguous because a method of treating cancer is distinct from a method of diagnosing cancer.  Specifically, a method of treating cancer and determining whether or not cancer is present based on imaging or detecting the presence of a radiolabeled substance is not same as administering a radiolabeled substance in vivo or in vitro to treat cancer.  Did Applicant intend the claim to just read on treating cancer as it appears the steps necessary to determine if the radiolabeled substance is taken up in cells (for imaging or detection purposes) are not present in the claim?  Since claims 15, 17-22, 24, and 26 depend upon independent claim 14 for clarity, those claims are also vague and indefinite.

ESSENTIAL STEPS MISSING
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that are necessary to diagnose cancer in vivo or in vitro.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 14, 15, 17-20, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al (British Journal of Cancer, 1999, Vol. 79, No. 2, pages 214-220) in view of Higginbottom et al (US 2004/0110768)
Burns et al disclose a composition comprising bombesin in combination with an endopeptidase inhibitor, phosphoramidon.  The composition is administered in the treatment of tumors/cancers (see entire document, especially, abstract; page 215, left column, ‘Growth studies’).  While Burns et al disclose a composition comprising bombesin (biodegradable peptide analog) and phosphoramidon (neutral endopeptidase inhibitor), the document does not disclose that radiolabeling of the biodegradable peptide analog.
Higginbottom et al disclose bombesin analogs that may be used for diagnosing or treating cancer (see entire document, especially, abstract; pages 1-2, paragraph [0008]; page 3, paragraph [0029]).  As it relates to cancer treatment, Higginbottom et al disclose a method of treating cancer which comprises administering to a patient or subject and effective amount of a bombesin analog optionally conjugated to a cytotoxic agent (page 8, paragraph [0136]).  In addition, it is disclosed that for therapeutic purposes the bombesin analog may be labeled with a halogen on an aryl substituent.  The label may be a radionuclide such as 131I, 211At, 76Br, 77Br, or 131I (page 8, paragraph [0137] and [0139]).  Possible cancers that may be treated include prostate cancer and pancreatic cancer (page 9, paragraphs [0142] – [0147).  In Example 20 (page 24), it is disclosed that in bombesin analog binding assays phosphoramidon (a neutral endopeptidase inhibitor) is utilized.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Burns et al using the teachings of Higginbottom et al and generate a composition comprising radiolabeled bombesin (biodegradable peptide analog) and phosphoramidon (neutral endopeptidase inhibitor) for the reasons set forth below.
	(1) Burns et al disclose that it is well known in the art to have a composition comprising bombesin (biodegradable peptide analog) and phosphoramidon (neutral endopeptidase inhibitor) that is used to evaluate tumors/cancers.  (2) Higginbottom et al disclose that it is well known in the art to utilized bombesin analogues for diagnosing and treating tumors/cancers wherein bombesin may be radiolabeled and administered in vivo and in vitro to a subject/sample.  In addition, Higginbottom et al disclose that in evaluating bombesin analog binding phosphoramidon is utilized.  Thus, not only would it have been obvious to the skilled artisan at the time the invention was made to radiolabel bombesin since the art recognizes that bombesin may be radiolabeled and used for the same purposes (detecting and/or treating tumors/cancers) as those set forth by Applicant; but, the skilled artisan would be motivated to used bombesin in combination with phosphoramidon.  Since both Burns et al and Higginbottom et al both disclose bombesin and phosphoramidon which may be used for evaluating tumors/cancers, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.

SPECIFICATION
The disclosure is objected to because of the following informalities: (a) the specification lacks a ‘Brief Description of the Drawings’ heading and (b) the date listed for Serial No. 14/131,573 is also not consistent with that of the United States Patent and Trademark Office (USPTO) records.
Appropriate correction is required.

PRIORITY DATE
It is duly noted that the EPO document (11173281.4 filed 7/8/2011) does not disclose the full scope of the claimed invention (e.g., melanocyte stimulating hormones, chemotactic peptides, and neuropeptides are not disclosed).  As a result, Applicant is not entitled to the filing date (7/8/2011) of the European document.

COMMENTS/NOTES
The date listed for the filing date of Serial No. 14/131,573 on the Application Data Sheet (ADS) is not consistent with that of the USPTO records.  Our records indicate that the document was filed 6/11/2014, not 8/1/2014, as disclosed in the ADS submitted in the application.  Applicant is respectively requested to make the necessary correction(s).  The information is also incorrect in the amendment of the specification filed 10/21/2019.

Applicant is respectfully requested to remove the plural forms of the biodegradable peptides in claim 14, lines 10-12.  It is understood in the art that the listed terms are general and encompass a subgenus of species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 21, 2021